2019 IL App (1st) 181779
                                   No. 1-18-1779
                                  August 26, 2019
                                                                      FIRST DIVISION



                                   IN THE
                         APPELLATE COURT OF ILLINOIS
                               FIRST DISTRICT


JOHN C. SCHAEFER, as Administrator of Estate   )    Appeal from the Circuit Court
of Andrew C. Butler, Deceased; LYNDSEY F.      )    of Cook County.
JONES, as Executor of the Estate of Woodrow    )
Jason Jones, Deceased; LINDSAY R. LEETCH, as   )
Executor of the Estate of Aaron R. Leetch,     )
Deceased; JOAN B. STRALOW, as Executor of      )
the Estate of Terry L. Stralow, Deceased; and  )
JANICE WARD, as Administrator of the Estate    )
of Torrey Ward, Deceased,                      )
                                               )    Nos. 16 L 10096
               Plaintiffs-Appellees,           )         17 L 3448
                                               )         17 L 3523
               v.                              )         17 L 7363
                                               )         17 L 7373
SYNERGY FLIGHT CENTER, LLC, a Limited          )         17 L 7375
Liability Company; AIRCRAFT PROPELLER          )         17 L 7377 (cons.)
SERVICE, LLC, a Limited Liability Company;     )
AIRCRAFT PROPELLER SERVICE, INC., a            )
Corporation; G&N AIRCRAFT, INC., a             )
Corporation; RAM AIRCRAFT, L.P., a Limited     )
Partnership; CONTINENTAL MOTORS, INC., a )
Corporation; SANDEL AVIONICS, INC., a          )
Corporation; GARMIN INTERNATIONAL, INC., )
a Corporation; GARMIN AT, INC., a Corporation; )
GARMIN USA, INC., a Corporation; and           )
GARMIN NORTH AMERICA, INC., a Corporation,)
                                               )
               Defendants                      )    The Honorable
                                               )    Daniel T. Gillespie,
(RAM Aircraft, L.P., Defendant-Appellant).     )    Judge Presiding.
__________________________________________ )

AMI HILEMAN, as Executor of the Estate of       )
Thomas W. Hileman, Deceased,                    )
                                               )
               Plaintiff-Appellee,             )
                                               )
               v.                              )
                                               )
SYNERGY FLIGHT CENTER, LLC, an                 )
Illinois Limited Liability Company for Profit; )
G&N AIRCRAFT, INC., a Corporation for          )
Profit; CONTINENTAL MOTORS, INC., a            )
Corporation for Profit; RAM AIRCRAFT           )
PROPELLER SERVICE, INC., an Illinois           )
Corporation for Profit; and AIRCRAFT           )
PROPELLER SERVICE, LLC, an Illinois            )
Limited Liability Company for Profit,          )
                                               )
               Defendants                      )
                                               )
(RAM Aircraft, L.P., Defendant-Appellant).     )
_________________________________________

CARRIE L. BITTNER, as Executive of the Estate )
of Scott Lee Bittner, Deceased,               )
                                              )
               Plaintiff-Appellee,            )
                                              )
               v.                             )
                                              )
SYNERGY FLIGHT CENTER, LLC, a Limited )
Liability Company; AIRCRAFT PROPELLER )
SERVICE, LLC, a Limited Liability Company; )
AIRCRAFT PROPELLER SERVICE, INC., a           )
Corporation; G&N AIRCRAFT, INC., a            )
Corporation; RAM AIRCRAFT, L.P., a Limited )
Partnership; CONTINENTAL MOTORS, INC., )
a Corporation; SANDEL AVIONICS, INC., a       )
Corporation; GARMIN INTERNATIONAL,            )
INC., a Corporation; GARMIN AT, INC., a       )
Corporation; GARMIN USA, INC., a              )
Corporation; GARMIN NORTH AMERICA,            )
INC., a Corporation,                          )
                                              )
               Defendants                     )
                                              )
(RAM Aircraft, L.P., Defendant-Appellant).    )
_________________________________________
JOAN B. STRALOW, as Executor of the Estate  )
of Terry L. Stralow, Deceased,              )
                                            )
               Plaintiff-Appellee,          )
                                            )
               v.                           )
                                            )
SYNERGY FLIGHT CENTER, LLC, a Limited )
Liability Company; AIRCRAFT PROPELLER )
SERVICE, LLC, a Limited Liability Company; )
AIRCRAFT PROPELLER SERVICE, INC., a         )
Corporation; G&N AIRCRAFT, INC., a          )
Corporation; RAM AIRCRAFT, L.P., a Limited )
Partnership; CONTINENTAL MOTORS, INC., )
a Corporation; SANDEL AVIONICS, INC., a     )
Corporation; GARMIN INTERNATIONAL,          )
INC., a Corporation; GARMIN AT, INC., a     )
Corporation; GARMIN USA, INC., a            )
Corporation; GARMIN NORTH AMERICA,          )
INC., a Corporation,                        )
                                            )
               Defendants                   )
                                            )
(RAM Aircraft, L.P., Defendant-Appellant).  )
________________________________________ )
                                            )
LYNDSEY F. JONES, as Executor of the Estate )
of Woodrow Jason Jones, Deceased,           )
                                            )
               Plaintiff-Appellee,          )
                                            )
               v.                           )
                                            )
SYNERGY FLIGHT CENTER, LLC, a Limited )
Liability Company; AIRCRAFT PROPELLER )
SERVICE, LLC, a Limited Liability Company; )
AIRCRAFT PROPELLER SERVICE, INC., a         )
Corporation; G&N AIRCRAFT, INC., a          )
Corporation; RAM AIRCRAFT, L.P., a Limited )
Partnership; CONTINENTAL MOTORS, INC., )
a Corporation; SANDEL AVIONICS, INC., a     )
Corporation; GARMIN INTERNATIONAL,          )
INC., a Corporation; GARMIN AT, INC., a     )
Corporation; GARMIN USA, INC., a            )
Corporation; GARMIN NORTH AMERICA,          )
INC., a Corporation,                        )
                                             )
               Defendants                    )
                                             )
(RAM Aircraft, L.P., Defendant-Appellant).   )
________________________________________ )
LINDSAY R. LEETCH, as Executor of the Estate )
of Aaron R. Leetch, Deceased,                )
                                             )
               Plaintiff-Appellee,           )
                                             )
               v.                            )
                                             )
SYNERGY FLIGHT CENTER, LLC, a Limited )
Liability Company; AIRCRAFT PROPELLER )
SERVICE, LLC, a Limited Liability Company; )
AIRCRAFT PROPELLER SERVICE, INC., a          )
Corporation; G&N AIRCRAFT, INC., a           )
Corporation; RAM AIRCRAFT, L.P., a Limited )
Partnership; CONTINENTAL MOTORS, INC., )
a Corporation; SANDEL AVIONICS, INC., a      )
Corporation; GARMIN INTERNATIONAL,           )
INC., a Corporation; GARMIN AT, INC., a      )
Corporation; GARMIN USA, INC., a             )
Corporation; GARMIN NORTH AMERICA,           )
INC., a Corporation,                         )
                                             )
               Defendants                    )
                                             )
(RAM Aircraft, L.P., Defendant-Appellant).   )
________________________________________ )
JANICE WARD, as Administrator of the Estate )
of Torrey Ward, Deceased,                    )
                                             )
               Plaintiff-Appellee,           )
                                             )
               v.                            )
                                             )
SYNERGY FLIGHT CENTER, LLC, a Limited )
Liability Company; AIRCRAFT PROPELLER )
SERVICE, LLC, a Limited Liability Company; )
AIRCRAFT PROPELLER SERVICE, INC., a          )
Corporation; G&N AIRCRAFT, INC., a           )
Corporation; RAM AIRCRAFT, L.P., a Limited )
Partnership; CONTINENTAL MOTORS, INC., )
a Corporation; SANDEL AVIONICS, INC., a      )
Corporation; GARMIN INTERNATIONAL,           )
     INC., a Corporation; GARMIN AT, INC., a            )
     Corporation; GARMIN USA, INC., a                   )
     Corporation; GARMIN NORTH AMERICA,                 )
     INC., a Corporation,                               )
                                                        )
                    Defendants                          )
                                                        )
     (RAM Aircraft, L.P., Defendant-Appellant).         )


                    JUSTICE WALKER delivered the judgment of the court, with opinion.
                    Justice Pierce and Justice Griffin concurred in the judgment and opinion.


                                              OPINION

¶1          Seven men died from a plane crash in Illinois on April 7, 2015. The estates of the seven

        men filed complaints against RAM Aircraft, L.P. (RAM) and others for negligence. The

        circuit court denied RAM’s motion to dismiss it from the lawsuits for lack of personal

        jurisdiction. We hold that RAM’s ongoing business relationships with Illinois customers,

        together with the alleged negligence in Illinois, suffice to give the circuit court personal

        jurisdiction over RAM. We affirm the circuit court’s order denying the motion to dismiss.

¶2                                         I. BACKGROUND

¶3          A plane crashed on April 7, 2015, and seven men died. The estates of the seven decedents

        filed complaints alleging that RAM negligently overhauled, repaired, and tested the plane’s

        controller, left engine, and other parts. The circuit court consolidated the cases and permitted

        discovery on the jurisdictional issue raised in RAM’s motion to dismiss it from all the

        lawsuits.

¶4          Rick Roper, RAM’s director of operations, described RAM as a Texas limited

        partnership that derives most of its income from overhauling Continental 520 and 550 series

        airplane engines. RAM also sells some aircraft parts. RAM advertises in several aviation
     magazines with national distribution, targeting “general aviation fleet.” RAM is registered to

     do business in Texas and is not registered in any other state. With rare exceptions, RAM

     performed its work in Texas. RAM has no office, property, or assets in Illinois, and it has no

     Illinois phone number. In the fiscal year ending in 2011, Illinois customers accounted for

     barely 1% of RAM’s revenues; in the fiscal year ending in 2013, Illinois customers

     accounted for a little more than 2.5% of RAM’s revenues. Sales to Illinois customers in other

     years from 2010 through 2015 fell between the 2011 level and the 2013 level. Roper stated,

     “The number of sales by RAM to customers in Illinois between 2010 and 2015 is comparable

     to the number of sales by RAM to customers in other individual states outside of Texas

     during the same time period.” Roper admitted that in several transactions, RAM sold parts to

     West Star Aviation in Illinois. Between 2012 and 2016, RAM similarly had multiple sales to

     Loravco, Ideal Aviation, Synergy Flight Center, LLC (Synergy), Hileman Aviation, Ozark

     Air Services, Inc., and Jet Air, Inc., all in Illinois.

¶5       The maintenance record for the plane that crashed showed that RAM overhauled its left

     engine in March 2008. In December 2013, Synergy, in Illinois, “Installed *** Starter Adapter

     O/H’ed by Ram Aircraft.” In January 2014, RAM shipped a controller to G&N Aircraft, Inc.

     (G&N), in Indiana, and G&N shipped the parts to Synergy, who installed the controller and

     the engine in the plane.

¶6       The circuit court denied RAM’s motion to dismiss. RAM now appeals.

¶7                                           II. ANALYSIS

¶8       On appeal, RAM argues that the circuit court erred as a matter of law when it concluded

     that RAM is subject to personal jurisdiction in Illinois. Illinois Supreme Court Rule 306(a)(3)

     (eff. Nov. 1, 2017) gives this court jurisdiction over the appeal. The circuit court held no
       evidentiary hearing, and it based its decision solely on the documents the parties presented in

       court. Therefore, we review the circuit court’s decision de novo. Wiggen v. Wiggen, 2011 IL

       App (2d) 100982, ¶ 20.

¶9        Russell v. SNFA, 2013 IL 113909, guides our decision here. SNFA, a French company,

       manufactured bearings for aircraft. Id. ¶ 1. It had no office, assets, property, or employees in

       Illinois, and it had no license to do business in Illinois. Id. ¶ 10. SNFA sold some tail-rotor

       bearings for helicopters to Agusta, an Italian company that manufactured helicopters. Id. ¶ 5.

       A German owner sold an Agusta helicopter to Metro Aviation, a Louisiana corporation, in

       1998. Metro Aviation purchased from a subsidiary of Agusta based in Pennsylvania some

       tail-rotor bearings that SNFA manufactured. Metro Aviation used the new bearings to replace

       some of the helicopter’s tail-rotor bearings. Metro Aviation later sold the helicopter to Air

       Angels, Inc. (Air Angels), an Illinois air ambulance service. Id. ¶ 6. Russell, an Air Angels

       employee, died when the helicopter crashed in 2003. Id. ¶ 4. Russell’s estate sued several

       parties, including SNFA. The estate alleged that the tail-rotor bearings’ failure caused the

       fatal crash. Id. ¶ 7. SNFA had no direct customers in the United States for its helicopter

       bearings. Id. ¶ 13. However, SNFA sold other aircraft bearings to three United States

       companies, including one with a division located in Illinois. Id. ¶¶ 14-15.

¶ 10      The circuit court granted SNFA’s motion to dismiss the claim against it for lack of

       personal jurisdiction. Id. ¶ 21. Our supreme court noted that a court can assert personal

       jurisdiction over a defendant based on either general jurisdiction or specific jurisdiction. For

       general jurisdiction, the plaintiff must show that the defendant “has engaged in continuous

       and substantial business activity within the forum, *** where it ‘is fairly regarded as at

       home.’ ” Id. ¶ 36 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
       924 (2011)). The plaintiff in Russell did not contend that the court had general jurisdiction

       over SNFA. The parties here similarly agree that Illinois courts do not have general

       jurisdiction over RAM.

¶ 11      To establish specific jurisdiction, the plaintiff must show “that the defendant purposefully

       directed its activities at the forum state and the cause of action arose out of or relates to the

       defendant’s contacts with the forum state.” Id. ¶ 40. The Russell court found that SNFA’s

       business relationship with an Illinois customer proved that SNFA “benefitted from Illinois’

       system of laws, infrastructure, and business climate,” even though the Illinois customer

       installed SNFA’s products in California, and the Illinois office only processed the payments.

       Id. ¶¶ 81-82. The court found that SNFA had sufficient contacts with Illinois (1) because

       SNFA “knowingly used a distributor, Agusta and AAC [Agusta’s subsidiary in

       Pennsylvania], to distribute and market its products throughout the world, including the

       United States and Illinois” (id. ¶ 85), (2) because of the multiple sales in Illinois and its

       ongoing relationship with one Illinois customer (id.), and (3) because the plaintiff had

       sufficiently alleged that the injury arose from SNFA’s negligence in the manufacture of the

       bearings used in the helicopter that crashed in Illinois (see id. ¶ 40).

¶ 12      Here, RAM had ongoing business relationships with at least six Illinois customers, who

       reliably accounted for more than 1% of RAM’s revenues and who in some years accounted

       for more than 2% of that revenue. RAM advertised in magazines with national distribution,

       and it considered owners of general aviation fleet, including planes based in Illinois, as its

       market. The plaintiffs also adequately alleged that defects in the controller RAM sold and the

       overhauling RAM performed on the engine caused the fatal crash in Illinois of a plane owned
       by an Illinois company and occupied by Illinois passengers. We find sufficient contacts with

       Illinois to permit the exercise of specific jurisdiction over RAM in this case.

¶ 13      The determination of sufficient contacts did not end the Russell court’s inquiry. Next, it

       considered “the reasonableness of requiring the defendant to litigate in Illinois.” Id. ¶ 87. For

       this inquiry, the court considered

          “(1) the burden imposed on the defendant by requiring it to litigate in a foreign forum;

          (2) the forum state’s interest in resolving the dispute; (3) the plaintiff’s interest in

          obtaining relief; and (4) the interests of the other affected forums in the efficient judicial

          resolution of the dispute and advancement of substantive social policies.” Id.

       Here, as in Russell, “Illinois has an indisputable interest in resolving litigation stemming

       from a fatal Illinois *** accident causing plaintiff’s death ***.” Id. ¶ 88. Aside from Illinois

       and Texas, no forum appears to have much interest in this case. Thus, no forum other than

       Illinois appears to have an interest in resolving all of the interrelated controversies centering

       on the fatal accident. All of the plaintiffs have considerable interest in resolving their claims

       that the negligent acts of the defendants caused the accident. As in Russell, only the burden

       on RAM weighs against a finding of jurisdiction. The burden on a Texas company defending

       itself in Illinois is not as heavy the burden on a French company defending itself in Illinois.

       See id. ¶ 89 (concerning the extra burden on a party forced to litigate in a foreign country).

¶ 14      We find our supreme court’s reasoning in Gray v. American Radiator & Standard

       Sanitary Corp., 22 Ill. 2d 432 (1961), applicable to the case before us. The Gray court stated:

          “[D]efendant does not claim that the present use of its product in Illinois is an

          isolated instance. While the record does not disclose the volume of [the

          defendant’s] business or the territory in which appliances incorporating its valves
          are marketed, it is a reasonable inference that its commercial transactions, like

          those of other manufacturers, result in substantial use and consumption in this

          State. To the extent that its business may be directly affected by transactions

          occurring here it enjoys benefits from the laws of this State, and it has

          undoubtedly benefited, to a degree, from the protection which our law has given

          to the marketing of [defendant’s products]. Where the alleged liability arises, as in

          this case, from the manufacture of products presumably sold in contemplation of

          use here, it should not matter that the purchase was made from an independent

          middleman or that someone other than the defendant shipped the product into this

          State.” Id. 441-42.

¶ 15      Just as the Russell court found that the circuit court had personal jurisdiction over SNFA,

       we hold that the circuit court properly exercised personal jurisdiction over RAM.

¶ 16                              III. PETITION FOR REHEARING

¶ 17      In a petition for rehearing, RAM claims that the United States Supreme Court effectively

       overruled Russell in Bristol-Myers Squibb Co. v. Superior Court of California, 582 U.S. ___,

       137 S. Ct. 1773 (2017). In Bristol-Myers, a group of plaintiffs brought a class action lawsuit

       against Bristol-Myers Squibb Company (Bristol Meyers) in California, alleging that a

       Bristol-Myers product, Plavix, injured them. Many of the plaintiffs did not live in California.

       Although Bristol-Myers did not manufacture Plavix in California, the California court found

       that it had specific jurisdiction over Bristol-Myers for the claims of all class members. Id. at

       ___, 137 S. Ct. at 1777. The United States Supreme Court said,

          “the nonresidents were not prescribed Plavix in California, did not purchase Plavix in

          California, did not ingest Plavix in California, and were not injured by Plavix in
          California. The mere fact that other plaintiffs were prescribed, obtained, and ingested

          Plavix in California—and allegedly sustained the same injuries as did the nonresidents—

          does not allow the State to assert specific jurisdiction over the nonresidents’ claims.”

          (Emphasis omitted.) Id. at ___, 137 S. Ct. at 1781.

       The Court permitted California courts to continue to exercise jurisdiction over the claims

       brought by California residents, although the opinion does not assert that all California

       residents proved that they purchased Plavix in California.

¶ 18      The location of the injury distinguishes Bristol-Myers from Russell. The Bristol-Myers

       Court emphasized that the nonresident plaintiffs did not allege that their injuries occurred in

       California. The plaintiff in Russell, like the plaintiffs here, alleged that the defendant’s

       negligence caused an accident and injuries in Illinois. We find that Russell remains binding

       authority in Illinois, and Russell remains effectively indistinguishable from the case before

       us. We deny the petition for rehearing.

¶ 19                                     IV. CONCLUSION

¶ 20      We find that RAM had sufficient contacts with Illinois for the assertion of personal

       jurisdiction because RAM had ongoing business relationships with six Illinois customers and

       plaintiffs adequately alleged that RAM’s negligence caused the crash in Illinois of an

       Illinois-based plane. Following Russell, we hold that the circuit court has personal

       jurisdiction over RAM. Accordingly, we affirm the circuit court’s order denying the motion

       to dismiss the claims against RAM from the complaints.

¶ 21      Affirmed.
                                  No. 1-18-1779


Cite as:                 Schaefer v. Synergy Flight Center, LLC, 2019 IL App (1st)
                         181779


Decision Under Review:   Appeal from the Circuit Court of Cook County, Nos. 16-L-
                         10096, 17-L-3448, 17-L-3523, 17-L-7363, 17-L-7373, 17-L-
                         7375, 17-L-7377; the Hon. Daniel T. Gillespie, Judge, presiding.


Attorneys                John S. Hoff and Jared A. Schneider, of Cremer, Spina,
for                      Shaughnessy, Jansen & Siegert, LLC, of Chicago, for appellant.
Appellant:


Attorneys                Donald J. Nolan, Thomas P. Routh, and Michael S. McArdle, of
for                      Nolan Law Group, of Chicago, for appellees John C. Schaefer,
Appellee:                Carrie L. Bittner, Lyndsey F. Jones, and Lindsay R. Leetch.

                         Kevin J. Golden, of Dudley & Lake, LLC, of Chicago, for
                         appellee Joan B. Stralow.

                         David I. Katzman, of Katzman Lampert & Stoll, of Troy,
                         Michigan, for appellee Ami Hileman.

                         Matthew C. Minner, of Hare Wynn Newell & Newton, of
                         Lexington, Kentucky, for other appellee.